Citation Nr: 0428768	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, 
including as manifested by chest pains.

3.  Entitlement to service connection for residuals of a 
stroke, including slurred speech, facial problems, dizzy 
spells and poor memory.

4.  Entitlement to service connection for asthma and chronic 
obstructive pulmonary disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a hernia.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a psychiatric 
disorder, including as manifested by bad nerves.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran also appealed the RO's August 2001 rating 
decision granting the veteran service connection for diabetes 
mellitus and assigning that disability an evaluation of 20 
percent.  However, after the RO increased that evaluation to 
40 percent in a rating decision dated April 2003, the veteran 
withdrew his appeal on the matter of entitlement to a higher 
initial evaluation.  Specifically, in an electronic message 
dated February 2004, the veteran indicated that, in reference 
to the diabetes increase, he had decided to concede, and 
later, when he had additional, more favorable medical 
evidence, he would attempt to reopen his claim for an 
increase.  In an Appellant's Brief dated July 2004, the 
veteran's representative confirmed that the cited 
communication constituted a withdrawal of the claim for 
increased compensation for diabetes mellitus.

All of the claims still on appeal are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and his representative if they are 
required to take further action with regard to this appeal. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
these provisions.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO has cited to the issuance of a January 
25, 2001, VCAA letter relevant to the issues on appeal; that 
letter is not associated with the claims file, however, and 
the Board is therefore unable to assess whether it complies 
with governing legal authority concerning the requisite 
content of a VCAA notice.  It does not otherwise appear that 
VA has sent the veteran VCAA notice informing him of the 
evidence needed to support the claims now being remanded, 
explaining to him whether he is responsible for submitting 
such evidence or whether VA would obtain and associate such 
evidence with the claims file, and advising him to provide 
all evidence in his possession that pertains to these claims.  
This procedural defect should be cured on remand.

With regard to assistance, there is additional medical 
inquiry that needs to be completed.  Under 38 U.S.C.A. § 
5103A, VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  In this case, VA examinations relevant to the 
veteran's claimed hypertension, heart disease, chest pains, 
residuals of stroke, asthma, chronic obstructive pulmonary 
disease, and psychiatric disorder are necessary.  The RO 
afforded the veteran VA examinations in the past; however, 
since then, the veteran has alleged that his hypertension and 
heart disease developed secondary to his service-connected 
diabetes mellitus.  Moreover, the veteran's representative 
has alleged that the veteran's hypertension, heart disease, 
chest pains, stroke residuals, asthma, chronic obstructive 
pulmonary disease, and nerves are aggravated by his service-
connected diabetes mellitus.  On that basis, he requests a 
remand for an examiner to offer an opinion satisfying Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant 
to 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  To date, no examiner has 
addressed these matters.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran all 
appropriate VA examinations for the 
purpose of confirming the existence and 
determining the etiology of the following 
conditions:  heart disease, chest pains, 
residuals of stroke, asthma, chronic 
obstructive pulmonary disease, and a 
psychiatric disorder.  The RO should 
forward the claims file to the examiners 
for review and ask the examiners to 
confirm in their written report that they 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiners should:

a) note whether the veteran has 
heart disease, a disorder manifested 
by chest pains, residuals of stroke, 
asthma, chronic obstructive 
pulmonary disease, and/or a 
psychiatric disorder, and identify 
the existing diagnoses;


b) offer an opinion regarding 
whether each diagnosed disorder is 
more likely than not or less likely 
than not related to the veteran's 
service-connected diabetes mellitus; 
in this regard the examiner should 
include a discussion as to whether 
service-connected diabetes mellitus 
caused any currently-diagnosed 
disability, or, whether any 
currently-diagnosed disability 
worsened in severity due to service-
connected diabetes mellitus.

The examiner is requested to provide a 
detailed rationale, with specific 
references to the record, for the 
opinions provided.  

2.  The RO should then review the claims 
file and ensure that all notification or 
development action required by the VCAA 
and its implementing regulations is 
completed.  Such action should include 
associating the referenced January 25, 
2001, letter with the claims file and 
again informing the veteran and his 
representative by letter of the evidence 
needed to support the veteran's claims of 
entitlement to service connection, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to those claims.  
The RO should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.


3.  Once all development is completed, the 
RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record and pursuant to all 
potentially-applicable laws and 
regulations to include 38 C.F.R. § 3.310 
and Allen, supra.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


